Citation Nr: 1244024	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-36 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for plantar fasciitis of the left foot.

2.  Entitlement to service connection for a left heel disorder.

3.  Entitlement to service connection for a right heel disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to May 1971, from July 1989 to October 1989, and from August 1991 to March 2009.

These matters come before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Veteran submitted additional evidence at the Board hearing, along with a signed waiver of RO consideration of that additional evidence.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a compensable initial rating for plantar fasciitis of the left foot is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  On November 2, 2011, prior to the promulgation of a decision in the appeal, the Veteran, at a Board hearing, requested withdrawal of the appeal as to entitlement to service connection for a left heel disorder.

2.  On November 2, 2011, prior to the promulgation of a decision in the appeal, the Veteran, at a Board hearing, requested withdrawal of the appeal as to entitlement to service connection for a right heel disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to service connection for a left heel disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to service connection for a right heel disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, at a November 2011 Board hearing, withdrew his appeals for entitlement to service connection for left and right heel disorders and, hence, there remain no allegations of errors of fact or law for appellate consideration on those two issues.  Accordingly, the Board does not have jurisdiction to review those appeals and they are dismissed.




ORDER

The appeal on the issue of entitlement to service connection for a left heel disorder is dismissed.

The appeal on the issue of entitlement to service connection for a right heel disorder is dismissed.


REMAND

The Veteran also seeks an initial compensable rating for his service-connected plantar fasciitis of the left foot.  The Veteran was last afforded a VA examination of the left foot in February 2009, prior to his discharge from active duty.  At that time, it was noted that examination of the left foot revealed tenderness.  However, there was no evidence of painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  There was active motion in the metatarsophalangeal joint of the left great toe.     

At his November 2011 Travel Board hearing, the Veteran testified that he experienced a dull aching pain in the arch of the left foot which radiates up to his left knee if he stands for long periods of time.  He further described a stiffness in his left foot when he attempts to walk or ambulate and does so with an impaired gait.  The Veteran also explained that he had been diagnosed by his private physician as having chronic weakness in the left foot as a result of his service-connected plantar fasciitis, and that he had been prescribed custom orthotic inserts.  The Veteran indicated that he did not walk barefoot because attempting to walk without his orthotic inserts in place caused increased pain.  

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Because the record suggests that the Veteran's left foot symptomatology increased in severity since the February 2009 VA examination, and because that VA examination is now nearly 4 years old, the Board finds that another VA examination to determine the extent of the Veteran's service-connected plantar fasciitis of the left foot would be helpful to the Board in adjudicating the Veteran's claim. 

In addition, as discussed above, the Veteran cited to private treatment of his left foot at his November 2011 Travel Board hearing.  The Veteran submitted these treatment records along with a waiver of RO consideration of that additional evidence at the time of his hearing.  However, it does not appear that these private treatment records have been entered into the Virtual VA system.  As such, on remand, the RO should attempt to obtain these private treatment records and upload them into the Virtual VA system.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all medical providers from whom he has received treatment for left foot symptomatology and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified.  After obtaining completed VA Forms 21-4142, the RO should attempt to obtain all identified pertinent medical records not already uploaded to the Virtual VA system.  

2.  Schedule the Veteran for a VA examination to determine the extent of his left foot symptomatology.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  Specifically, the examiner should comment on any additional disability manifested by limitation of motion, restriction of activity, or functional impairment that is caused by pain during periods of flare-up, or when the left foot is used repeatedly over a period of time.  The examiner should distinguish, if possible, between the Veteran's symptoms related to his service-connected plantar fasciitis and those, if any, related to his non-service connected disorders.  

All records in the Virtual VA system should be reviewed in conjunction with the examination and the examination report should indicate that such a review was performed.  All opinions expressed should be accompanied by complete rationales.  

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal, to include consideration of whether staged ratings are warranted.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
U. R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


